Exhibit 10.2

EXHIBIT A
GENERAL RELEASE
This General Release (this "Release") is made as of this 1st day of September,
2014, by and between Alpha Natural Resources Services, LLC (the "Company") and
Vaughn R. Groves ("Employee").
WHEREAS, Employee's employment with the Company has terminated as of
September 1, 2014; and
WHEREAS, pursuant to the General Release and Non-Disparagement Agreement between
the Employee and the Company dated July 18, 2014 (the "Agreement"), the Company
has agreed to make certain payments to the Employee and to provide him with
certain benefits, subject to the execution of the Agreement and this Release.
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
1.    Consideration. Employee acknowledges that: (i) the payments and benefits
set forth in the Agreement constitute full settlement of all his rights under
the Agreement, (ii) he has no entitlement to any other separation pay or
separation benefits from the Company and its subsidiaries and affiliates, and
(iii) except as otherwise provided specifically in this Release and the
Agreement, the Company and its affiliates and subsidiaries do not and will not
have any other liability or obligation to him. Employee further acknowledges
that, in the absence of his execution of this Release, the payments and benefits
specified in the Agreement would not otherwise be due to him.
2.    Claims. (a)    The Employee, for and in consideration of the commitments
of the Company as set forth in Section 9 of the Agreement and the Key Employee
Separation Plan, and intending to be legally bound, does hereby REMISE, RELEASE
AND FOREVER DISCHARGE the Company, its affiliates, predecessors, subsidiaries
and parents, and their present or former officers, directors, managers,
stockholders, employees, members and agents, and its and their respective
successors, assigns, heirs, executors, and administrators and the current and
former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of the Company (collectively,
"Releasees") from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which the Employee ever had, now has, or
hereafter may have, whether known or unknown, or which the Employee's heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from any time prior to the date of this Release, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to the Employee's employment relationship with the
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in

1



--------------------------------------------------------------------------------



Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Employee Retirement
Income Security Act of 1974, and any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys' fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.
(b)    To the fullest extent permitted by law, and subject to the provisions of
Section 14 and Section 16 of the Agreement, the Employee represents and affirms
that the Employee has not filed or caused to be filed on the Employee's behalf
any charge, complaint or claim for relief against the Company or any Releasee
and, to the best of the Employee's knowledge and belief, no outstanding charges,
complaints or claims for relief have been filed or asserted against the Company
or any Releasee on the Employee's behalf; and the Employee has not reported any
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company or any Releasee, to any member of the Company's or any Releasee's
legal or compliance departments, or to the ethics hotline, and has no knowledge
of any such improper, unethical or illegal conduct or activities. In the event
that there is outstanding any such charge, complaint or claim for relief,
Employee agrees to seek its immediate withdrawal and dismissal with prejudice.
In the event that for any reason said charge, complaint or claim for relief
cannot be immediately withdrawn with prejudice, Employee shall execute such
other papers or documents as the Company's counsel determines may be necessary
from time to time to have said charge, complaint or claim for relief dismissed
with prejudice at the earliest appropriate time. Nothing herein shall prevent
Employee from testifying in any cause of action when required to do so by
process of law or otherwise from engaging in activities set forth in Section 14
of the Agreement. Employee shall promptly inform the Company if called upon to
testify on matters relating to the Company.
(c)    Employee does not waive any right to file a charge with the Equal
Employment Opportunity Commission ("EEOC") or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.
(d)    Employee does not waive the right to challenge the validity of this
Release as a release of claims arising under the federal Age Discrimination in
Employment Act.
(e)    Employee does not waive rights or claims that may arise after the date
this Release is executed.
3.    Rescission Right. Employee expressly acknowledges and recites that (a) he
has read the terms of this Release, and that he understands its terms and
effects, including the fact that the Employee has agreed to RELEASE AND FOREVER
DISCHARGE the Releasees from any legal action arising out of the Employee's
employment relationship with the Company and the termination of that employment
relationship; (b) he has signed this Release voluntarily and knowingly in

2



--------------------------------------------------------------------------------



exchange for the consideration described in the Agreement, which the Employee
acknowledges is adequate and satisfactory to him and which he acknowledges is in
addition to any other benefits to which the Employee is otherwise entitled; (c)
the Company advises the Employee (in writing) to consult with an attorney before
signing this Release; (d) he does not waive rights or claims that may arise
after the date this Release is executed; (e) the Company has provided him with a
period of twenty-one (21) days within which to consider this Release, and that
the Employee has signed on the date indicated below after concluding that this
Release is satisfactory to him; and (f) this Release may be revoked by him
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period. In the event of a timely
revocation by the Employee, this Release and the Agreement will be deemed null
and void and the Company will have no obligations hereunder.
No Admission of Liability. Employee agrees and acknowledges that the agreement
by the Company described in this Release and in the Agreement, and the
settlement and termination of any asserted or unasserted claims against the
Releasees, are not and shall not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to the Employee.
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing General Release this 1st day of September, 2014.
 /s/  Vaughn R. Groves
Witness:
/s/ Teresa J. Darnell
EMPLOYEE
 
 



ALPHA NATURAL RESOURCES
SERVICES, LLC
By:
/s/ Gary W. Banbury
Witness:
/s/ Teresa J. Darnell
Name:
Gary W. Banbury
 
 
Title:
EVP - Administration and Support Services
 
 








3

